Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, closest prior art of record Kawata et al. (US 4,979,066) discloses a circuit for detecting an overcurrent condition in a load (circuit 2, load 1, Figure 1), the circuit comprising: 
a current-sense resistor having first and second terminals (comprising resistor R, Figure 1), the current-sense resistor in series with the load (R in series with LOAD 1, Figure 1), the current-sense resistor and the load provided power by a power source (power source V, Figure 1); 
a first diode network having first and second terminals (comprising diode D18, Figure 1), the first terminal of the first diode network connected to the first terminal of the current-sense resistor and the second terminal of the diode network conductively coupled to a first biasing circuit (a first terminal of D18 connected to the first terminal of R and a second terminal D18 connected to a first biasing circuit comprising R48, Figure 1);
a second network having first and second terminals (comprising R43, Figure 1), the first terminal of the second diode network connected to the second terminal of the current-sense resistor and the second terminal of the network conductively coupled to a second biasing circuit (a first terminal of R43 connected to the second terminal of R and a second terminal R43 connected to a second biasing circuit comprising R46, Figure 1), 
wherein the first and second biasing circuits are configured to provide current to the first diode network and the second network  (both biasing circuit ground biased, Figure 1) such that a voltage difference between the second terminals of the first diode network and the second network is of a first polarity during normal current conditions of the load, and the voltage difference between the second terminals of the first diode network and the second network is of a second polarity during overcurrent conditions of the load (when overcurrent occurs, current flow through the first diode network and the second network biasing circuits resulting in reversing the polarity than during normal operation).
Kawata does not disclose the second network including a diode or being a diode network.  
Matsuura (US 2001/0041478) discloses a circuit for detecting an overcurrent condition in a load (Figures 1-5, Figure 5 shows block diagram including overcurrent detecting circuit 10, load 8 and Figures 1-4 shows details and 102, Paragraph 35), the circuit comprising: 
a current-sense resistor having first and second terminals (comprising R3, Figures 1-2), the current-sense resistor and the load provided power by a power source (power source VB, 101, Figures 1-2, 4-5); 
a first diode network having first and second terminals (comprising D1 having an anode and a cathode, Figures 1-2), the first terminal of the first diode network connected to the first terminal of the current-sense resistor (anode of D1 is connected to a first terminal of R3, Figures 1-2) and the second terminal of the diode network conductively coupled to a first biasing circuit (cathode of D1 is conductively coupled to a first biasing circuit comprising R5, R9, Figures 1-2); 
a second diode network having first and second terminals (comprising D2 having an anode and a cathode, Figures 1-2), the first terminal of the second diode network connected to the second terminal of the current-sense resistor (anode of D2 is connected to a second terminal of R3, Figures 1-2) and the second terminal of the diode network conductively coupled to a second biasing circuit (cathode of D2 conductively coupled to a second biasing circuit comprising R6, Figure 3), 
wherein the first and second biasing circuits are configured to provide current to the first and second diode networks (D1 and the first biasing circuit connected to the same current node and D2 and the second biasing circuit connected to the same current node, Figures 1-2) such that a voltage difference between the second terminals of the first and second diode networks is of a first polarity during normal current conditions of the load, and the voltage difference between the second terminals of the first and second diode networks is of a second polarity during overcurrent conditions of the load (Paragraph 34, “Electric potentials of the "+" and "-" input terminals of the comparator CMP1 are clamped on electric potentials VC and VE ….. the resistor R9 and the diode D1 which are connected to the "+" input terminal of the comparator CMP1 constitutes a circuit for causing the comparator CMP1 to have a hysteresis”).
Matsuura does not disclose the current-sense resistor being in series with the load (please also see Applicant’s arguments on Pages 5-6 of the Remarks toward this limitation and Matsuura reference). 
Kawata and Matsuura, alone or in combination does not disclose the second network being a second diode network, in combination with the other recited elements of the circuit of Claim 1, therefore allowable. Claims 2-20 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/23/2022